Case 0:20-cv-61527-AHS Document 12 Entered on FLSD Docket 10/21/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                          Case No.: 20-cv-61527-SINGHAL/Reid

  TAVON STONE,

         Plaintiff,

  v.

  HALLANDALE POLICE DEPARTMENT et al.,

       Defendants.
  _______________________________________/

                                          ORDER

         THIS CAUSE comes before the Court on United States Magistrate Judge Lisette

  Reid’s Report and Recommendation (“R&R”) (DE [11]), filed on October 5, 2020. Therein,

  Magistrate Judge Reid sua sponte considered Plaintiff’s Complaint (DE [1]) and

  recommends this case be DISMISSED.

         Parties have fourteen days to file any objections to a magistrate judge’s factual

  findings. Fed. R. Civ. P. 72(b)(2); S.D. Fla. Mag. R. 4(b). Here, neither side filed any

  such objections. Therefore, the Court’s review of the R&R is properly limited to a de novo

  review of only its legal conclusions. See Certain Underwriters at Lloyd’s of London v.

  PharmaTech, LLC, 2019 WL 4673739, at *1 (M.D. Fla. Aug. 19, 2019) (“Legal conclusions

  are reviewed de novo, even in the absence of an objection.”).

         The Court has reviewed the R&R, the entire file, and the record. In so doing, the

  Court has concluded a de novo review of Magistrate Judge Reid’s legal conclusions.

  Accordingly, it is
Case 0:20-cv-61527-AHS Document 12 Entered on FLSD Docket 10/21/2020 Page 2 of 2




        ORDERED AND ADJUDGED that United States Magistrate Judge Reid’s Report

  and Recommendation (DE [11]) is AFFIRMED and ADOPTED. The Complaint (DE [1])

  is DISMISSED. The Clerk of Court is directed to CLOSE this case and DENY all pending

  motions as moot.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 21st day of

  October 2020.




  Copies to counsel via CM/ECF and Plaintiff, pro se




        2
